                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

 EDWARD THOMAS KENNEDY,                           §
                                                  §
        Plaintiff,                                §
                                                  §
 v.                                               §    Civil Action No. 4:19-cv-00124-O
                                                  §
 UNITED STATES et al.,                            §
                                                  §
        Defendants.                               §
                                                  §


      ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case. See FCR, ECF No. 5. The Magistrate Judge recommended this Court deny Plaintiff’s

Motion to Proceed in Forma Pauperis. See id. Plaintiff timely filed objections. Pl.’s Obj., ECF No.

8. The District Court conducts a de novo review of the portions of the FCR to which a party objects.

        The Magistrate Judge found that Plaintiff has sufficient resources to pay the applicable fees

because he receives $1,600 in monthly social security payments and lists no dependents. FCR 2,

ECF No. 5. Plaintiff objects to this finding, arguing that he is a Papal Knight and ordained Roman

Catholic Priest who took an oath of poverty. Pl.’s Obj. 2, ECF No. 8. However, “[w]hether a party

may proceed IFP in the district court is based solely on economic criteria…The central question is

whether the movant can afford the costs without undue hardship or deprivation [of] the necessities

of life.” Harris v. Sullivan, No. 94-40496, 1995 U.S. App. LEXIS 43163, at *6 (5th Cir. Mar. 8,

1995). Here, Plaintiff’s objections do not demonstrate undue hardship or deprivation of the
                                                  1
necessities of life. Additionally, the Court notes that Plaintiff is a vexatious litigant who has filed

similar cases throughout federal courts in the United States.1

        Therefore, the Court OVERRULES Plaintiff’s Objections (ECF No. 8) and ACCEPTS

the Findings, Conclusion, and Recommendation of the Magistrate Judge (ECF No. 5).

Accordingly, Plaintiff’s Motion to Proceed in Forma Pauperis (ECF No. 2) is DENIED.

        SO ORDERED on this 1st day of April, 2019.



                                                 _____________________________________
                                                 Reed O’Connor
                                                 UNITED STATES DISTRICT JUDGE




1
 In 2018, for example, the Eastern District of Pennsylvania dismissed eleven lawsuits filed by Plaintiff.
See In re Kennedy, No. 19-cv-0163, 2019 BL 25268, 2019 US Dist. Lexis 12625 (E.D. Pa. Jan 25, 2019).
The District of D.C. noted that Plaintiff has asserted similar claims in the U.S. District Court of
Massachusetts, U.S. District Court for the Middle District of Pennsylvania as well as against the Department
of the Treasury and Social Security Administration. See Kennedy v. SSA, No. 18-2700 (UNA), 2018 BL
483498 (D.D.C. Dec. 31, 2018). Plaintiff has contemporaneously filed another case here in the Northern
District of Texas alleging similar claims. See Kennedy v. United States et al., 4:19-cv-144 (N.D. Tex. Feb.
15, 2019).

                                                     2
